Case 3:19-cv-00496-SMY-GCS Document 11 Filed 06/21/19 Page 1 of 3 Page ID #164



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CONNIE YOUNG, INDIVIDUALLY                   )
 AND ON BEHALF OF ALL OTHERS                  )
 SIMILARLY SITUATED,                          )
                                              )
        Plaintiff,                            )       Civil No. 19-cv-496
                                              )
 v.                                           )
                                              )
 WORLD WIDE TECHNOLOGY, LLC,                  )
                                              )
        Defendant.                            )


            DEFENDANT WORLD WIDE TECHNOLOGY, LLC’S NOTICE OF
                  CONSTITUTIONAL CHALLENGE TO STATUTE

        Pursuant to Federal Rule of Civil Procedure 5.1(a), Defendant World Wide Technology,

 LLC (“Defendant”) hereby gives notice that its Answer in the above-captioned case claims that

 the Illinois Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1 et seq., is

 unconstitutional as applied to Plaintiff’s claims and allegations in this case.       Specifically,

 Defendant alleges that the BIPA, as applied to Plaintiff’s claims and allegations, violates the Due

 Process Clause of the Constitution of the State of Illinois and/or the Fifth and/or Fourteenth

 Amendments to the United States Constitution because the liquidated statutory damages

 potentially available under the BIPA are grossly excessive and disproportionate in light of the

 absence of any actual injury or harm to Plaintiff and the putative class members.

        As required by Federal Rule of Civil Procedure 5.1(a), the undersigned counsel for

 Defendant has served a copy of this Notice and Defendant’s Answer on the Illinois Attorney

 General.




                                                  1
Case 3:19-cv-00496-SMY-GCS Document 11 Filed 06/21/19 Page 2 of 3 Page ID #165



 Dated: June 21, 2019               Respectfully submitted,

                                    WORLD WIDE TECHNOLOGY, LLC



                                    By: /s/ Lauren J. Caisman

                                    Attorneys for Defendant World Wide Technology,
                                    LLC

                                    Robert T. Ebert, Jr.
                                    Darci Madden
                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                    One Metropolitan Square
                                    211 North Broadway, Suite 3600
                                    St. Louis, Missouri 63102
                                    Telephone: (314) 259-2000
                                    Facsimile: (314) 259-2020
                                    rtebert@bryancave.com
                                    dfmadden@bclplaw.com

                                    Lauren J. Caisman
                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                    161 North Clark Street, Suite 4300
                                    Chicago, Illinois 60601
                                    Telephone: (312) 602-5079
                                    Facsimile: (312) 698-7479
                                    lauren.caisman@bclplaw.com




                                       2
Case 3:19-cv-00496-SMY-GCS Document 11 Filed 06/21/19 Page 3 of 3 Page ID #166



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document

 was served this 21st day of June 2019, to the following:


 Brandon M. Wise
 Paul A. Lesko
 PEIFFER WOLF CARR & KANE, APLC
 818 Layfayette Ave., Floor 2
 St. Louis, MO 63104
 bwise@pwcklegal.com
 plesko@pwcklegal.com
 (by the Court’s ECF system and electronic mail)

 Office of the Illinois Attorney General
 Deputy Attorney General Roger Flahaven
 100 West Randolph Street
 Chicago, IL 60601
 (by certified mail and Federal Express)

                                              /s/ Lauren J. Caisman
                                                    Lauren J. Caisman




                                                 3
